Lawrence Reid, Royce Reid,




                        Fourth Court of Appeals
                               San Antonio, Texas
                                      April 9, 2014

                                  No. 04-13-00550-CV

                                   Randy K. SMITH,
                                       Appellant

                                            v.

              Lawrence REID, Royce Reid, Jennifer Heath and THL GP Inc.,
                                    Appellees

               From the 63rd Judicial District Court, Edwards County, Texas
                                   Trial Court No. 3798
                      Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
       Appellee's motion for extension of time to file brief is hereby GRANTED IN PART.
Appellee's brief is due on or before May 7, 2014.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court